Title: To Thomas Jefferson from J. P. P. Derieux, 8 January 1792
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


          Charlottesville, 8 Jan. 1792. Last November he sent TJ a packet of letters for Mme. Bellanger and acknowledged receipt of a letter from her which TJ  enclosed in his letter to him of 25 Oct.—Since that time he has been hoping for a response to his request for help in obtaining a loan of 4,000 livres while awaiting the 15,000 of the bequest he is expecting.—The news since TJ’s letter of 25 Oct. suggests the affairs of France have solidly improved. He hopes the assignat will be at value and that he will lose none of his 15,000₶ through exchange. [P.S.] He encloses a letter for forwarding to France.
        